Citation Nr: 1739987	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-21 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for right testicle orchitis.

2. Entitlement to service connection for a low back condition, to include as secondary to service-connected right testicle orchitis.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for a left wrist condition.

5. Entitlement to a total disability rating based upon individual employability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and R.J.


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to April 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2016.  The Board notes that R.J., a representative with North Carolina Division of Veterans Affairs, was present at that hearing.  A transcript of the hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  At the July 2016 Board hearing, the Veteran testified that he has missed work due to pain caused by his right testicle orchitis.  In addition, in the Veteran's February 2017 VA examination for his low back condition, the Veteran stated that his low back condition impacted his ability to work because it was difficult to sit, stand or walk for short periods of time.  As the Veteran is seeking entitlement to service connection for a low back condition to include as secondary to service-connected right testicle orchitis, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.

The issues of entitlement to service connection for a low back condition, to include as secondary to service-connected right testicle orchitis, entitlement to service connection for bilateral hearing loss, entitlement to service connection for a left wrist condition, and entitlement to a total disability rating based upon individual employability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period of the claim, the Veteran's right testicle orchitis has required long-term drug therapy; it has not caused recurrent symptomatic infection requiring drainage or frequent hospitalization, and it has not required continuous intensive management.


CONCLUSION OF LAW

Throughout the period of the claim, the criteria for a 10 percent rating, but not higher, for right testicle orchitis, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7525 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II.	Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's right testicle orchitis is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7525.  Under Diagnostic Code 7525, a 10 percent rating is warranted for long-term drug therapy, 1-2 hospitalizations per year and/or intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than 2 times/year), and/or requiring continuous intensive management.

In February 2011, the Veteran was afforded a VA examination for his claim.  The examiner noted right testicle orchitis.  He underwent a nerve block during service which made the condition more tolerable.  The Veteran described the pain as present throughout the day and particularly painful during physical relations.  There were times that contact with clothing could also be a cause of symptoms.  The Veteran said that he tried multiple pain medications, none of which were definitively helpful, and had undergone unspecified injections to the affected nerve which palliated the symptoms but did not alleviate them.  

In an October 2013 statement submitted by the Veteran's wife, A.H., regarding his claim, she stated that his severe pain in his testicle inhibited his ability to achieve and maintain an erection.  A.H. said that this issue had progressively worsened during their marriage, and was present throughout the day.

In May 2016, the Veteran was afforded a VA examination for his erectile dysfunction claim.  The examiner noted diagnoses of chronic epididymo-orchitis and chronic pain syndrome from right testicular nerve trauma during service.  The Veteran stated that he took Gabapentin at night for his pain.   

At his July 2016 hearing, the Veteran testified that his right testicle pain had worsened over time.  He stated that he took Gabapentin and Ibuprofen, and was told by a VA physician that he may need another surgery in the future.  

Upon a review of the foregoing, and granting reasonable doubt in favor of the Veteran, the Board finds the Veteran's July 2016 testimony regarding continuous treatment of his right testicle orchitis with pain medication entitles him to a 10 percent rating throughout the period of the claim under Diagnostic Code 7525.  However, there is no evidence of record that the condition has caused recurrent symptomatic infection requiring drainage or frequent hospitalizations, or that it has required continuous intensive management.  As such, The Board finds a rating in excess of 10 percent is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 10 percent disability rating for right testicle orchitis is granted.


REMAND

Although further delay is regrettable, the Board finds additional development is required before the Veteran's remaining claims are decided.

Entitlement to Service Connection for a Low Back Condition, to Include as Secondary to Service-Connected Right Testicle Orchitis

The Veteran seeks entitlement to service connection for a low back condition, to include as secondary to service-connected right testicle orchitis. 

In May 2016, the Veteran was afforded a VA examination for his erectile dysfunction claim.  At this time, the Veteran described how his chronic right testicle pain radiated to his back.   

At the July 2016 hearing, the Veteran testified that his right testicle orchitis pain was constant and radiated to his back.  He said that the pain from his right testicle orchitis caused him to change his posture and sit hunched over in an effort to alleviate some of the pain.  He described how he began to experience back pain about four or five years earlier and that prior to his right testicle orchitis, he did not have any back problems.  The Veteran stated that he went to the VA for lower back pain and was diagnosed with degenerative disc disease.  

In February 2017, the Veteran was afforded a VA examination for his back condition claim.  The examiner noted a diagnosis of degenerative bony spurring of the upper lumbar spine and degenerative disc disease with radiculopathy.  The Veteran described his low back pain as occurring after his other injuries.  The examiner opined that the Veteran's low back condition was less likely than not proximately due to or the result of the Veteran's service-connected right testicle orchitis.  The examiner reasoned that there was no reference to back pain during the time that he underwent a nerve block, and said that there was no medical connection between orchalgia and the development of degenerative disc disease with radiculopathy.  The Board notes that this opinion does not take into account the Veteran's lay statements that his service-connected right testicle orchitis pain has worsened over time, and that this pain limits his motion and causes him to hunch when seated.

In order to fairly and accurately decide the Veteran's claim, the Board must remand the claim for a new VA opinion.  Once VA undertakes a duty to provide a medical examination, due process requires an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

Specifically, the VA examiner must consider the lay statements made by the Veteran in his July 2016 Board hearing.  The VA examiner must determine whether years of altered posture would cause the Veteran's current back disability.


Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss due to noise exposure during service.  The Board notes that the Veteran is currently service connected for tinnitus.  The Veteran's military occupational specialty (MOS) during service was a logistics vehicle systems operator.  In January 2011, the RO conceded moderate noise exposure during service based on the Veteran's MOS.

Review of the claims file shows that the Veteran was most recently afforded a VA examination to ascertain the nature and severity of the disorder in March 2011.  This was over six years ago.

At the March 2011 VA examination, the Veteran reported exposure to gun fire, grenades, bombs and explosives without the use of hearing protection in service.  Post-service, the Veteran reported using hearing protection with occupational and recreational activities.  Upon examination, the acoustic reflex for both ears was normal.  The starting level of presentation for the speech recognition test was 50 decibels in the right ear and 55 decibels in the left ear.  The initial speech recognition score was 96 percent in the right ear and 100 percent in the left ear.  The examiner opined that the Veteran had normal hearing bilaterally, despite the Veteran's complaints of difficulty with hearing.

At the July 2016 hearing, the Veteran argued that he had constant ringing in his ears and he noticed hearing loss in his left ear.  He said that he also had to turn to make sure he could hear more out of his right ear.  Overall, the Veteran stated that his hearing had worsened over time.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the March 2011 VA examination is stale as it was conducted over six years ago.  The Board finds that a thorough and contemporaneous medical examination should be conducted so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 
   
In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the claim. 38 C.F.R. § 3.159 (c)(4).  Further, any additional evidence of treatment the Veteran has received for his hearing since his last VA examination must be provided to the Board.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

Entitlement to Service Connection for a Left Wrist Condition

The Veteran seeks entitlement to service connection for a left wrist condition.  He said that he suffered an injury after a truck tire fell on him while he was attempting to hold it up.  

Service treatment records show that the Veteran suffered a fractured left wrist in June 1992.  In July 1992, the Veteran was seen for a radiologic consultation status post left wrist strain.  The radiologic report was within normal limits.

In January 2013, the Veteran saw his treating VA physician for his left hand and wrist pain.  The Veteran reported a history of left hand and wrist numbness, paresthesia and pain.  He described how he broke his hamate bone on his left wrist over 15 years earlier.  Upon examination, the VA physician found an abnormal electrodiagnostic study with evidence of moderate left sensorimotor median neuropathy at the wrist primarily demyelinating in nature consistent with carpal tunnel syndrome.  There was no electrodiagnostic evidence of peripheral polyneuropathy, radiculopathy, myopathy, or plexopathy.  The Veteran was diagnosed with left moderate carpal tunnel syndrome and issued a large left wrist brace.

In October 2013, the Veteran's wife, A.H., submitted a statement regarding the Veteran's claim.  She said that the pain in his wrist was caused by the broken bones he sustained while on active duty.  This pain caused him limited range of motion and stiffness.  She stated that each morning she saw him flex and rub his wrist to loosen it up and regain mobility.  

In December 2015, the Veteran saw his treating VA physician for a follow up on his diabetes mellitus and back pain.  The VA physician noted a history of left mild carpal tunnel syndrome with a splint prescription.

In July 2016, the Veteran testified at his hearing that he broke his wrist and hand during service.  He said that over the years his wrist became very stiff and it took time to get his hand moving.  He had some electrode testing done on his hand and wrist and he was given a brace to wear every night to keep his hand locked.  The Veteran said that he was told he would probably have to get surgery in the future.  He described a tingling feeling and stiffness in his hand.  

The Board finds that a VA examination is warranted.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, VA treatment records indicate that the Veteran has left wrist carpal tunnel syndrome.  The Veteran also reported tingling and stiffness since his fracture wrist injury in service in June 1992.  The Board notes that the Veteran is competent to report the nature and onset of his left wrist pain.  In light of the Veteran's assertion of ongoing symptoms since service, the Veteran's in-service left wrist fracture, and his current diagnosis of carpal tunnel syndrome, the Board finds that a VA examination is warranted to assess the nature and etiology of the Veteran's left wrist condition.  Id. at 83; 38 C.F.R. § 3.159 (c)(4) (2016).  

Entitlement to a total disability rating based upon individual employability (TDIU)

The Veteran's TDIU claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all updated treatment records.

2. After any outstanding records have been received undergo the following actions for each claimed disability:

Low back condition: forward the Veteran's claims file to the February 2017 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion which addresses the Veteran's claims folder and any pertinent medical records. If necessary, schedule the Veteran for another physical examination. After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current low back disorder was caused or aggravated by the service-connected right testicle orchitis. 

The examiner should specifically look to the Veteran's lay statements as testified at the July 2016 hearing, in determining the impact the pain associated with the Veteran's right testicle orchitis has on his posture and subsequent low back condition.

Bilateral hearing loss: schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any bilateral hearing loss that may be present.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should identify and completely describe all current symptomatology.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current bilateral hearing loss was incurred in or caused by noise exposure during service.

The examiner should consider the Veteran's MOS as a logistics vehicle systems operator when determining his level of noise exposure.  In addition, the examiner should also consider that the Veteran is already service connected for tinnitus based on noise exposure during service.

Left wrist condition: schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any left wrist condition that may be present.  The claims folder and any pertinent medical records should be made available for review by the examiner.

After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current left wrist condition was incurred in or caused by service.

The examiner should consider the Veteran's service treatment records which reflect a left wrist fracture in June 1992 and a later left wrist sprain in July 1992, when making a determination.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it. A complete rationale should be given for all opinions expressed. If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative. 

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate SSOC, and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


